department of the treasury inwashington d c date feb -9 leh - a945 o -oy contact person id number contact number ted by empioyer identification_number dear sir or madam this is in reply to a letter dated date from your authorized representative requesting advance approval of your grant making procedures pursuant to the provisions of sec_4945 of the internal_revenue_code you are exempt under from federal_income_tax under sec_501 c of the code and are a private_foundation within the meaning of sec_509 you have requested advance approval under sec_4945 of the code of the procedures to be employed by you in making grants to encourage and recognize individuals who have made creative contributions in the arts and in particular the area of the visual and related arts through such activities as creating teaching researching or writing you have stated that grant award recipients will be selected by a selection committee with expertise in the arts on an objective and nondiscriminatory basis without any_action on their part to receive the grant as an application process will be not be used the selection committee will select grant-award recipients on an annual basis so long as suitable candidates of quality can be identified grant-award recipients will be selected on an objective and nondiscriminatory basis grant recipients will not be required to render future services to you as a condition to receiving a grant as the grants will be made in recognition of past achievements sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4945 of the code imposes an excise_tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 that is other than for an exclusively religious charitable scientific literary or educational purpose or to foster national or international amateur sports competition not involving the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that-- the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 without regard to paragraph thereof if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 a i of the foundation and similar excise_taxes regulations provides that a grant to an individual for purposes other than those described in sec_4945 of the code is not a taxable_expenditure within the meaning of that section revrul_77_380 1977_2_cb_419 holds that grants made by a private_foundation primarily in recognition of past achievement with the funds being unrestricted and not earmarked for subsequent travel or study are not taxable_expenditures within the meaning of sec_4945 of the code we have considered your grant-making procedures under sec_4945 of the code based on the information submitted we have concluded that sec_4945 advance approval of your grant making program is not required because your grants will be made in recognition of past achievement without any obligation to use the proceeds for travel study or other similar purposes and are therefore not grants described in sec_4945 of the code see revrul_77_380 supra also see revrul_75_393 1975_2_cb_451 this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based organization’s creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 b of the code it is further conditioned on the premise that no grants will be awarded to your this ruling is directed only to the organization that requested it provides that it may not be used or cited as precedent sec_61 k of the code sincerely yours gagned marvin friediander marvin friedlander manager exempt_organizations technical group
